Title: To John Adams from John Singleton Copley, 4 March 1800
From: Copley, John Singleton
To: Adams, John



Dear sir
London March 4th. 1800.

Engaged as you are in directing the concerns of a great People may I presume to hope that I continue to possess a place in your recollection, and that I shall not be thought to intrude too much, If I beg leave for a few minutes to call your attention to the Arts; I have been for a long time, waiting for an opportunity of making an Engraving from the portrait, I painted for you when you were in this country; and I think the times and cast of politicks are now such as to insure it an honourable reception in this Country, as well as in America; on this conviction Mr. Heath an Engraver of the first abilities in this country, is engaged to do it as a companion to one of General Washington engraved by the same Artist, from a picture painted by Stuart. By the time this reaches you, the plate will be far advanced and will be completed in the next spring, but I am in want of your assistance and interest that nothing may be wanting to render the engraving as perfect as possible. I wish the hair as you now wear it may be added instead of the wig, for this purpose I have committed to the care of Mr. Berry who will have the honour to deliver this letter to you a Sketch or outline of the head, and request you will have the goodness to sit to Mr. Stuart while he puts the hair to it, and Mr. Berry will send it back to me. I have written to Mr. Stuart by Mr. Berry and explained to him by wishes and requested that he will do what is necessary as soon as you can spare sufficient time for the purpose. Mrs. Copley and family desire their best compliments yourself and Mrs. Adams.
I have the honour to be / with the greatest Respect / your Most Obliged / and most Humble Sert.

J. S. Copley